Citation Nr: 1032656	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the bilateral lower extremities, claimed 
as the result of VA treatment for HIV.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to December 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs Regional Office in Reno, Nevada.

In November 2008 the Board issued a decision in which it denied 
this appeal.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Veterans Court).  In a 
March 2010 decision, the Veterans Court vacated the Board 
decision and remanded the issue to the Board for further 
proceedings consistent with that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the context of VA medical or surgical treatment, disability 
compensation benefits may be due a claimant if VA treatment both 
actually and proximately caused qualifying additional disability.  
38 U.S.C.A. § 1151.  The proximate causation element can be met 
by a showing that the additional disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment; or was caused by an event not 
reasonably foreseeable.  Id.  

In the instant case, the Veteran contends that he suffers from 
peripheral neuropathy of the lower extremities due to treatment 
he received at the Durham, North Carolina VA Medical Center 
(VAMC) from 1998 to 2001, and thus should be awarded compensation 
benefits under 38 U.S.C.A. § 1151.  

In the March 2010 decision, the Veterans Court noted that the 
Secretary of Veterans' Affairs (Secretary) indicated that on 
remand the Board should address whether written consent was 
obtained from the Veteran.  

A review of the claims file fails to yield a written consent form 
from the period of interest in this case.  Of note is that the 
Veteran has contended that his peripheral neuropathy constitutes 
additional disability proximately caused by treatment by Dr. 
"W".  This corresponds to treatment at the Durham, North 
Carolina VAMC between 1998 and 2001.  Therefore, in order to 
address the Court's concern, the RO/AMC must contact the Durham, 
North Carolina VAMC and any VAMC that now holds the Veteran's 
medical treatment and administrative records and obtain either 
all written consents or a negative reply (or replies).  

In the March 2010 decision the Veterans Court noted that the 
Secretary had conceded that remand to the Board was appropriate 
so that an opinion could be obtained to determine whether the 
Veteran's VA treating practitioner had exercised the proper 
standard of care.  The Secretary also indicated that any written 
consent document is to be made available to the medical 
professional who provides the opinion on the standard of care 
issue.  Hence, the Board must remand this matter to comply with 
the Veterans Court's decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Durham, North Carolina VAMC 
and any VAMC currently holding the Veteran's 
medical treatment or administrative records 
and request copies of any and all written 
consents for the period from June 1, 1998 to 
December 31, 2001.  Associate any obtained 
written consents with the claims file.  If 
there are no written consents available 
then obtain a negative reply (or 
replies, as appropriate) and associate 
with the claims file the reply or 
replies along with documentation of the 
requests.  

2.  After the above development is completed, 
provide the claims file to a VA examiner and 
request an opinion.  The examiner is asked to 
provide an opinion as to whether the VA 
practitioner who treated the Veteran at the 
Durham, North Carolina VAMC between 1998 and 
2001 exercised the proper standard of care in 
treating the Veteran.  The examiner must 
provide a rationale for his or her opinion; a 
statement of facts and a conclusion 
unsupported by an explanation is not 
adequate.   

3.  Then, after ensuring that the above 
development has been completed and the 
opinion obtained is adequate, readjudicate 
the issue on appeal.  If the benefit sought 
is not granted, provide the Veteran and his 
representative, if any, with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


